Citation Nr: 0832323	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
at L4-L5, claimed as a back condition.  

2.  Entitlement to a total disability rating based on 
individual employability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946, and was awarded a Combat Infantryman Badge (CIB) for 
his service in World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO), which denied service connection for spondylolisthesis 
at L4-L5.

The issues of entitlement to service connection for 
spondylolisthesis at L4-L5, and TDIU are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran is seeking service connection for 
spondylolisthesis at L4-L5.  Review of the record reflects 
that additional development is necessary prior to analyzing 
the claim on the merits.  Initially, the Board notes that the 
veteran's service medical records are largely unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) (where the Court held 
that VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule).

The record shows that the veteran is currently diagnosed with 
Grade I spondylolisthesis at L4-L5 with extensive 
osteoarthritic changes involving the entire lumbar spine and 
the visible portion of the lower thoracic spine.  See 
September 2004 VA examination report.   
	
The veteran attributes his back disability to carrying heavy 
mortar equipment during his service in World War II.  The 
veteran's DD-214 shows that his military occupational 
specialty was a Light Mortar Crewman.  As noted, the veteran 
is in receipt of a CIB.  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, provided it is consistent 
with the circumstances, conditions, or hardships of combat, 
even if there is no official record of the incident.  38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d) (2007).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

Section 1154(b) [and the implementing regulation, 38 C.F.R. § 
3.304(d)] allow combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 
1154(b) do not provide a substitute for medical-nexus 
evidence . . ."  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.  

With regard to a nexus, the record contains a March 2004 
statement provided by Dr. E. H. Fisher.  According to such 
statement, the veteran reported that he started having back 
problems while carrying heavy mortar equipment during his 
service in World War II, and Dr. E. H. Fisher opined that it 
is likely that the veteran's activities in the service 
contributed to the problems that he has in his back.  

In September 2004, the veteran underwent a VA examination of 
the back in which he was diagnosed with Grade I 
spondylolisthesis at L4-L5 with extensive osteoarthritic 
changes involving the entire lumbar spine and the visible 
portion of the lower thoracic spine.  While the VA examiner 
attributed the veteran's arthritis to the normal aging 
process as opposed to spondylolisthesis, the examiner did not 
discuss the etiology of the spondylolisthesis.  There is also 
no indication the VA examiner reviewed the claims folder, to 
include the opinion provided by Dr. E. H. Fisher.  As such, 
the Board finds that an addendum which further addresses the 
etiology of the veteran's back disability is necessary.

The Board also notes that there is no indication that the RO 
reviewed the September 2004 VA examination report.  

Lastly, the RO, in a June 2005 rating decision denied 
entitlement to a TDIU.  The veteran subsequently disagreed 
with such rating decision in the same month.  However, the RO 
has not issued a Statement of the Case (SOC) as required by 
38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 
(1999) (holding that where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim so that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a VCAA letter in order to 
ensure that all notification and development 
action required by the VCAA is completed, 
specifically to include sending a letter to the 
veteran which complies with the requirements of 38 
C.F.R. § 3.159(b) and notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran's claims folder should be 
transferred to the VA examiner who conducted the 
September 2004 examination of the back.  The 
examiner must review the entire record and note 
that such has been accomplished.

The VA examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the veteran's 
currently diagnosed spondylolisthesis at L4-L5 is 
related to his combat service.  Any opinion should 
be reconciled with the separation examination 
report, Dr. E. H. Fisher's March 2004 statement, 
and the September 2004 VA opinion.  A complete 
rationale should be provided for any proffered 
opinions.  

If the September 2004 examiner is no longer 
available, or if this examiner determines that 
another examination would be helpful, the veteran 
should be scheduled for a new C&P examination.

3.  Since the veteran's service connection claim 
for TDIU was denied by the agency of original 
jurisdiction (AOJ) in June 2005, and the veteran 
filed a subsequent notice of disagreement that 
same month, the AOJ should provide the veteran and 
his representative with a SOC and notification of 
his appeal rights as required by 38 C.F.R. § 19.29 
and Manlincon, 12 Vet. App. 238.   

4.  Upon completion of the foregoing development 
and any additional development deemed appropriate, 
the AOJ should readjudicate the issue of 
entitlement to service connection for 
spondylolisthesis at L4-L5.  All applicable laws 
and regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
with a Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response.    

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



